Citation Nr: 0115079	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-18 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia.

2.  Entitlement to service connection for residuals of a left 
knee strain.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  September 1976 to 
September 1998.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in September 1999.  That decision granted the veteran's 
claims of entitlement to service connection for multiple 
conditions but denied the veteran's claims of entitlement to 
service connection for allergic rhinitis, deviated nasal 
septum, left knee pain, right middle and index finger 
chemical burn, right ankle sprain, right shoulder strain, 
bronchitis, conjunctivitis, COPD, sinus bradycardia, and 
varicose veins.  The denials of service connection for 
bilateral varicose veins, residuals of a left knee strain, 
bronchitis, COPD, sinus bradycardia, allergic rhinitis, and 
deviated nasal septum were duly appealed.  The entitlement to 
service connection was later granted for allergic rhinitis 
with deviated nasal septum in January 2001 and for bilateral 
varicose veins in February 2001.  The issues remaining on 
appeal are as stated on the caption of this decision.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Review of the VA 
examinations afforded the veteran in October 1999 and 
February 2000 reveal that the examiner did not have access to 
the veteran's claims folder for review of the veteran's prior 
medical treatment.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
pulmonary examination to determine 
whether the veteran currently has a 
pulmonary disorder, including claimed 
bronchitis or chronic obstructive 
pulmonary disease .  The nature and 
extent of any pulmonary disorder found 
should be set forth.  The veteran's 
claims folder must be made available to 
the examiner for review before the 
examination.

3.  The veteran should be afforded a VA 
examination to determine whether the 
veteran currently has residuals of left 
knee sprain.  The veteran's claims folder 
must be made available to the examiner 
for review before the examination.  If 
the veteran currently has left knee 
disorder, the examiner should offer an 
opinion as to whether it is related to 
the left knee sprain noted in the 
veteran's service medical records in 
October 1986.

4.  The veteran should be afforded a VA 
examination to determine whether the 
veteran currently has a cardiac disorder 
manifested by sinus bradycardia.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
V. L. Jordan
Member, Board of Veterans' Appeals

